                           4:20-cv-04246-SLD-JEH # 9              Page 1 of 4
                                                                                                      E-FILED
                                                          Tuesday, 15 June, 2021 07:18:22 PM
                                                                Clerk, U.S. District Court, ILCD
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 ROCK ISLAND DIVISION

   MARK L. WHITE,                                       )
                                                        )
                    Plaintiff,                          )
   v.                                                   )    Civil Action No. 4:20-CV-04246
                                                        )
   HY-VEE, INC., an Iowa Corporation; TROY              )    MOTION FOR LEAVE TO FILE
   HOEGNER, an individual; JERAD                        )    OVERLENGTH
   WELTER, an individual; and TIM                       )    MEMORANDUM IN SUPPORT
   HOUSBY, an individual;                               )    OF MOTION TO DISMISS

                    Defendants.

                DEFENDANTS’ MOTION FOR LEAVE TO FILE
        OVERLENGTH MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

         Defendants, by and through their undersigned attorneys, file this Motion for Leave to File

Overlength Brief in Support of their Motion to Dismiss and in support thereof state as follows:

 1. United States District Court for the Central District of Illinois Local Rule 7.1(B)(4) limits a

        memorandum in support of a motion to be limited to fifteen-pages in length.

 2. Local Rule 7.1(B)(4) further permits exceptions to the rule where the memorandum does

        not contain more than 7,000 words or 45,000 characters or it uses monospaced type and

        does not contain more than 650 lines of text.

 3. Plaintiff’s Complaint alleges eight (8) counts against four defendants, including Hy-Vee,

        Inc. as the employer and three individually named defendants.

 4. Defendants have compiled a combined Motion to Dismiss addressing all eight (8) counts

        on behalf of all four (4) Defendants named in the suit.

 5. In addressing the necessary arguments, Defendants consolidated their arguments to the

        extent possible but still exceeded the fifteen-page limitation.

 6. Therefore, despite Defense counsel’s attempt at achieving brevity, it was necessary to

        exceed to the page limit set forth in the Local Rules in order to address each claim in
                                                    1
                       4:20-cv-04246-SLD-JEH # 9           Page 2 of 4


   Plaintiff’s Complaint and provide the necessary propositions of law and supporting

   authority for the Court.

7. Plaintiff will not be prejudiced by an order from the Court granting Defendants leave to file

   an overlength memorandum in support of their Motion to Dismiss.

8. Defendants’ Memorandum in Support of their Motion to Dismiss has the following page,

   word, character and line counts:

              a. Pages: 24

              b. Words: 7668

              c. Characters (without spaces): 41,171

              d. Lines: 616

9. Pursuant to Local Rule 7.1(4)(b)(1), a memorandum will be deemed to comply with the

   type volume limitation if it does not contain more than 45,000 characters. Local Rule 7.1

   specifies that headings, footnotes and quotations count towards the page, word, character

   and line limitations.

10. The rule is silent as to whether or not spaces count towards the character count. As such,

   Defendants seek leave to file an overlength memorandum in excess of the page limitations

   of Local Rule 7.1 to the extent the character count is intended to include spaces (as such

   results in a total character count of 48,766 when spaces are counted).

11. To the extent spaces are not included in the character count, Defendants’ Memorandum in

   Support of their Motion to Dismiss is compliant with the requirements of Local Rule

   7.1(4)(b)(1).




                                               2
                           4:20-cv-04246-SLD-JEH # 9            Page 3 of 4


WHEREFORE, for the reasons set forth above, Defendants respectfully request the following

relief:

          (1) that this Court grant their Motion for Leave to File an Overlength Memorandum to

the Extent Character Counts under Local Rule 7.1(4)(b)(1) includes spaces;

          (2) that their Memorandum in Support of their Motion to Dismiss be accepted by the

Court and deemed filed instanter; and

          (3) for any further relief as this Court deems just and proper.


 Dated: June 15, 2021                                         Respectfully submitted,

                                                              By: /s/ Allison K. Wright
                                                                  One of Defendants’ Attorneys


                                                              Cameron A. Davidson
                                                              HENINGER & HENINGER, P.C.
                                                              101 W. 2ND STREET, STE. 501
                                                              Davenport, Iowa 52801
                                                              Telephone: 563.324.0418
                                                              Email:cdavidson@heningerlaw.com

                                                              -and-

                                                              Allison K. Wright
                                                              PAPPAS WRIGHT, P.C.
                                                              1617 Second Avenue, Suite 300
                                                              Rock Island , Illinois 61201
                                                              Telephone: 309.788.7110
                                                              Email: awright@pappaswright.com




                                                   3
                         4:20-cv-04246-SLD-JEH # 9            Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 15, 2021, a copy of the foregoing document was filed
electronically. Notice of this filing will be sent to the following parties by operation of the
Court’s electronic filing system.

       Cynthia N. Pietrucha
       Pietrucha Law Firm, LLC
       1717 N. Naper Blvd., Suite 200
       Naperville, IL 60563
       Email: cpietrucha@pietruchalaw.com



                                                        /s/ Allison K. Wright
                                                      Allison K. Wright




                                                  4
